DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN 1891050 A) in view of Finzi (EP 2060854 A1).

    PNG
    media_image1.png
    509
    1036
    media_image1.png
    Greyscale

Regarding Claim 1, Cui discloses an air baffle unit (530) for use within an oven, the baffle unit comprising: a major housing wall (i.e., the wall facing the oven cavity 330) extending in first and second directions to define an exterior side and an interior side; two upper corners output vent openings (532) defined on top left and right corners of the baffle unit extending from an upper edge of the major housing wall on the interior side thereof; first and second laterally 
Cui does not disclose first and second closed areas extending between the first and second open areas, the first and second open areas and the first and second closed areas each occupying a respective quarter of the intake area, the open areas being displaced relative to each other in both the first direction and the second direction.
Nonetheless, with reference to annotated Fig. 6 below, Fenzi teaches a similar an air baffle unit (16) for use within an oven, the baffle unit comprising: first and second closed areas (indicated in annotated Fig. 6 below) extending between the first and second open areas (indicated in annotated Fig. 6 below), the first and second open areas and the first and second closed areas each occupying a respective quarter of the intake area (see annotated Fig. 6 below), the open areas being displaced relative to each other in both the first direction and the second direction (i.e., displaced vertically and horizontally relative to each other; see annotated Fig. 6 below).

    PNG
    media_image2.png
    823
    1300
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cui wherein first and second closed areas extend between first and second open areas, the first and second open areas and the first and second closed areas each occupying a respective quarter of the intake area, the open areas being displaced relative to each other in both the first direction and the second direction as taught and/or suggested by Fenzi, since both references teach an air intake opening arrangement, it would have been obvious to one skilled in the art to substitute one air intake opening arrangement for the other to achieve the predictable result of providing an air intake opening on said air baffle unit. 
Regarding Claim 2, Cui in view of Fenzi further discloses wherein first and second axes extending, respectively, in the first and second directions, divide the intake area into the 
Regarding Claim 3, with reference to annotated Fig. 6 of Fenzi above, Fenzi further teaches wherein the first and second open areas (indicated in annotated Fig. 6 above) are on opposite sides of both the first and second axes (i.e., the vertical and horizontal axes) and extend generally away from an intersection of the axes (see annotated Fig. 6 above).
Regarding Claim 4, Cui in view of Fenzi further discloses wherein the intake area defines a generally circular area disposed around the intersection of the axes (Cui states: “The suction grill 540 communicates with the oven cavity 330 and has a circular shape, and a plurality of concentric circles are formed on the front surface thereof. The air inside the oven cavity 330 flows through the gap between the concentric circles and flows into the convection cavity 500.”; Fenzi , Fig. 6 teaches wherein the intake area defines a generally circular area disposed around the intersection of the axes).
Regarding Claim 5, Cui in view of Fenzi further discloses wherein the open areas of the intake area are open between the exterior and interior sides of the major housing wall, a fan (see at least Cui, 520) being disposed on the interior side underlying the intake area.
Regarding Claim 6, Cui in view of Fenzi further discloses wherein: the fan (see at least Cui, 520) operating within the two open areas (as taught by Fenzi) draw air in from the exterior through the open areas and directs air to the first and second lateral side vent openings (see Cui, 536) and to the first and second upper corner vent openings (see Cui, 532).
Regarding Claim 7, Cui in view of Fenzi further discloses wherein each of the quarters is defined by curved boundary lines (see Fenzi, annotated Fig. 6 above).
Regarding Claim 8, Cui in view of Fenzi further discloses wherein each of the quarters is propeller-shaped (see Fenzi, annotated Fig. 6 above).
Regarding Claims 9-15, Cui in view of Fenzi discloses all of the claim limitations as is evident from the discussion of Claims 1-8 above. In the interest of brevity the parallel claim limitations and the obviousness rationale for combining the references will not be repeated here.
Regarding Claims 16-18 and 20, Cui discloses an oven, comprising: an interior cavity (330) including an opening, a rear wall opposite the opening, and a floor extending between the opening and the rear wall (see Fig. 5). Cui in view of Fenzi disclose the remaining limitations as is evident from the discussion of Claims 1-8 above. In the interest of brevity the parallel claim limitations and the obviousness rationale for combining the references will not be repeated here.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Fenzi as applied to the parent claim above, and further in view of Yencha (US 5,222,474).
Regarding Claim 19, Cui in view of Fenzi discloses the limitations of the parent claim but does not disclose further comprising: a burner unit having a heat output extending from the floor adjacent the rear wall, the fan drawing air through the open areas of the intake areas and distributing air flow among upper corners and side vent openings.
Nonetheless, Yencha teaches a similar oven comprising: a burner unit (110) having a heat output extending from the floor adjacent the rear wall (see Fig. 2), the fan (100) drawing air through the open area (58) of the intake area and distributing air flow among upper corners and side vent openings (66).

    PNG
    media_image3.png
    475
    1091
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Cui in view Fenzi to further comprise: a burner unit having a heat output extending from the floor adjacent the rear wall, the fan drawing air through the open areas of the intake areas and distributing air flow among upper corners and side vent openings as taught and/or suggested by Yencha, since all of the references teach heat sources, it would have been obvious to one skilled in the art to substitute one heat source for the other to achieve the predictable result of supplying heat for said oven.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799